      Case 1:20-cv-00089-SPW-TJC Document 12 Filed 07/08/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


BAYSWATER EXPLORATION &                           CV 20-89-BLG-SPW-TJC
PRODUCTION, LLC,

                    Plaintiff,                    ORDER

vs.

MORGAN EXPLORATION, LLC, et
al.,

                    Defendants.

      Plaintiff moves for the admission of J. Matthew Thornton to practice before

this Court in this case with Edward J. Guza to act as local counsel. (Doc. 11.) Mr.

Thornton’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit J.

Matthew Thornton pro hac vice is GRANTED on the condition that Mr. Thornton

shall do his own work. This means that Mr. Thornton must do his own writing,

sign his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
     Case 1:20-cv-00089-SPW-TJC Document 12 Filed 07/08/20 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Thornton, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 8th day of July, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
